Name: Council Directive 87/354/EEC of 25 June 1987 amending certain directives on the approximation of the laws of the Member States relating to industrial products with respect to the distinctive numbers and letters indicating the Member States
 Type: Directive
 Subject Matter: European construction;  Europe;  European Union law
 Date Published: 1987-07-11

 Avis juridique important|31987L0354Council Directive 87/354/EEC of 25 June 1987 amending certain directives on the approximation of the laws of the Member States relating to industrial products with respect to the distinctive numbers and letters indicating the Member States Official Journal L 192 , 11/07/1987 P. 0043 - 0045*****COUNCIL DIRECTIVE of 25 June 1987 amending certain directives on the approximation of the laws of the Member States relating to industrial products with respect to the distinctive numbers and letters indicating the Member States (87/354/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Act of Accession of Spain and Portugal adopted, for certain directives concerning the approximation of the laws of the Member States relating to industrial products, the distinctive letters 'GR' for the Hellenic Republic; Whereas, in order to maintain the link with the designation for Greece in its national language, the distinctive letters 'EL' should be assigned to that Member State; whereas the directives concerned must therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 The directives listed in the Annex are hereby amended in accordance with the provisions set out therein. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1987. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (1) OJ No C 317, 10. 12. 1986, p. 5. (2) Opinion delivered on 19 June 1987 (not yet published in the Official Journal). (3) OJ No C 150, 9. 6. 1987, p. 4. ANNEX The following Directives are amended as set out below: 1. Council Directive 70/157/EEC of 6 February 1970 (OJ No L 42, 23. 2. 1970, p. 16), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 211): In Annex II, in the footnote relating to point 3.1.3, 'GR = Greece' is replaced by 'EL = Greece'. In Annex IV, in the footnote concerning the distinctive letter(s) of the country granting type approval, 'GR = Greece' is replaced by 'EL = Greece'. 2. Council Directive 70/388/EEC of 27 July 1970 (OJ No L 176, 10. 8. 1970, p. 12), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 212): In point 1.4.1 of Annex I, in the text in brackets, 'GR for Greece' is replaced by 'EL for Greece'. 3. Council Directive 71/127/EEC of 1 March 1971 (OJ No L 68, 22. 3. 1971, p. 1), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 212): In point 2.6.2.1 of Annex I, in the text in brackets, 'GR for Greece' is replaced by 'EL for Greece'. 4. Council Directive 71/316/EEC of 26 July 1971 (OJ No L 202, 6. 9. 1971, p. 1), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 212): In the first indent of point 3.1 of Annex I and the first indent of point 3.1.1.1 (a) of Annex II, in the text in brackets, 'GR for Greece' is replaced by 'EL for Greece'. 5. Council Directive 74/483/EEC of 17 September 1974 (OJ No L 266, 2. 10. 1974, p. 4), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 212): In Annex I, in the footnote relating to point 3.2.2.2, 'GR = Greece' is replaced by 'EL = Greece'. 6. Council Directive 76/114/EEC of 18 December 1975 (OJ No L 24, 30. 1. 1976, p. 31), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): In point 2.1.2 of the Annex, in the text in brackets, 'GR for Greece' is replaced by 'EL for Greece'. 7. In the following Directives, at the places mentioned, 'GR for Greece' is replaced by 'EL for Greece': (a) Council Directive 76/757/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 32), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex III point 4.2; (b) Council Directive 76/758/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 54), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex III point 4.2; (c) Council Directive 76/759/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 71), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex III point 4.2; (d) Council Directive 76/760/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 85), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex I point 4.2; (e) Council Directive 76/761/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 96), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex VI point 4.2; (f) Council Directive 76/762/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 122), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex II point 4.2. 8. Council Directive 76/767/EEC of 27 July 1976 (OJ No L 262, 27. 9. 1976, p. 153), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): In the first indent of point 3.1 of Annex I and in the first indent of point 3.1.1.1.1 of Annex II, in the text in brackets, 'GR for Greece' is replaced by 'EL for Greece'. 9. In the following Directives 'GR for Greece' is replaced by 'EL for Greece' as indicated below: (a) Council Directive 77/536/EEC of 28 June 1977 (OJ No L 220, 29. 8. 1977, p. 1), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex VI; (b) Council Directive 77/538/EEC of 28 June 1977 (OJ No L 220, 29. 8. 1977, p. 60), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex II point 4.2.; (c) Council Directive 77/539/EEC of 28 June 1977 (OJ No L 220, 29. 8. 1977, p. 72), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 213): Annex II point 4.2; (d) Council Directive 77/540/EEC of 28 June 1977 (OJ No L 220, 29. 8. 1977, p. 83), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1983, p. 214): Annex IV point 4.2; (e) Council Directive 77/541/EEC of 28 June 1977 (OJ No L 220, 29. 8. 1977, p. 95), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 214): Annex III point 1.1.1; (f) Council Directive 78/764/EEC of 25 July 1978 (OJ No L 225, 18. 9. 1978, p. 1), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 214): Annex II point 3.5.2.1; (g) Council Directive 78/932/EEC of 16 October 1978 (OJ No L 325, 20. 11. 1978, p. 1), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 214): Annex VI point 1.1.1; (h) Council Directive 79/622/EEC of 25 June 1979 (OJ No L 179, 17. 7. 1979, p. 1), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 214): Annex VI; (i) Council Directive 84/528/EEC of 17 September 1984 (OJ No L 300, 19. 11. 1984, p. 72), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 214): Annex I point 3; (j) Council Directive 84/530/EEC of 17 September 1984 (OJ No L 300, 19. 11. 1984, p. 95), as last amended by the 1985 Act of Accession (OJ No L 302, 15. 11. 1985, p. 214): Annex I point 3.